Name: 80/456/EEC: Commission Decision of 24 April 1980 terminating the anti-dumping/anti-subsidy procedure concerning canned peaches originating in Greece
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-04-29

 Avis juridique important|31980D045680/456/EEC: Commission Decision of 24 April 1980 terminating the anti-dumping/anti-subsidy procedure concerning canned peaches originating in Greece Official Journal L 110 , 29/04/1980 P. 0035****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 212 , 24 . 8 . 1979 , P . 2 . COMMISSION DECISION OF 24 APRIL 1980 TERMINATING THE ANTI-DUMPING/ANTI-SUBSIDY PROCEDURE CONCERNING CANNED PEACHES ORIGINATING IN GREECE ( 80/456/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 9 THEREOF , WHEREAS IN JULY 1979 THE COMMISSION RECEIVED A COMPLAINT SUBMITTED BY THE ' ORGANISATION EUROPEENNE DES INDUSTRIES TRANSFORMATRICES DE FRUITS ET LEGUMES ' ( OEITFL - EUROPEAN ORGANIZATION OF FRUIT AND VEGETABLE PROCESSING INDUSTRIES ) ON BEHALF OF ITALIAN AND FRENCH PRODUCERS OF CANNED PEACHES REPRESENTING ALL PRODUCERS OF THAT PRODUCT IN THE COMMUNITY ; WHEREAS THAT COMPLAINT INCLUDED PROOF OF THE EXISTENCE OF DUMPING PRACTICES CONCERNING LIKE PRODUCTS ORIGINATING IN GREECE , AND OF RESULTING SERIOUS INJURY ; WHEREAS THE INFORMATION SUPPLIED PROVIDED SUFFICIENT EVIDENCE TO JUSTIFY INITIATING AN INVESTIGATION ; WHEREAS THE COMMISSION ACCORDINGLY , AFTER CONSULTING THE COMMITTEE SET UP BY THE ABOVEMENTIONED REGULATION , ANNOUNCED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES OF 24 AUGUST 1979 THE INITIATION OF AN INVESTIGATION CONCERNING IMPORTS OF CANNED PEACHES ORIGINATING IN GREECE ( 2 ), OFFICIALLY ADVISED THE EXPORTERS AND IMPORTERS KNOWN TO BE CONCERNED , THE REPRESENTATIVES OF THE EXPORTING COUNTRY AND THE COMPLAINANTS , AND COMMENCED INVESTIGATING THE MATTER AT COMMUNITY LEVEL ; WHEREAS THE COMMISSION HAS GIVEN THE PARTIES CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO APPLY TO BE HEARD ORALLY ; WHEREAS THE COMPLAINANTS , AND CERTAIN EXPORTERS AND IMPORTERS HAVE AVAILED THEMSELVES OF THIS OPPORTUNITY ; WHEREAS THE COMMISSION HAS FURTHERMORE GIVEN THE PARTIES DIRECTLY CONCERNED AN OPPORTUNITY TO MEET SO THAT OPPOSING VIEWS MIGHT BE PRESENTED AND ANY REBUTTAL PUT FORWARD ; WHEREAS NONE OF THE PARTIES HAS TAKEN THIS OPPORTUNITY ; WHEREAS THE COMPLAINANTS , THE IMPORTERS AND THE EXPORTERS KNOWN TO BE CONCERNED AND THE REPRESENTATIVES OF THE EXPORTING COUNTRY HAVE HAD THE OPPORTUNITY TO INSPECT NON-CONFIDENTIAL INFORMATION MADE AVAILABLE TO THE COMMISSION WHICH IS RELEVANT TO THE DEFENCE OF THEIR INTERESTS ; WHEREAS NONE OF THESE PARTIES HAS ADDRESSED A REQUEST TO THE COMMISSION TO THAT END ; WHEREAS IN ORDER TO ARRIVE AT AN ASSESSMENT OF THE DUMPING MARGIN AND INJURY , THE COMMISSION SOUGHT AND VERIFIED ALL INFORMATION IT DEEMED TO BE NECESSARY , AND CARRIED OUT INSPECTIONS AT THE PREMISES OF GREEK EXPORTERS WHO REPLIED TO THE QUESTIONNAIRE SENT TO THEM , NOTABLY THROUVALAS BROS . AND INTRA LTD , ATHENS , AND OF THE MAIN FRENCH PRODUCERS , NOTABLY CONSERVE-GARD AND ROUSSILLON ALIMENTAIRE-LA CATALANE ; WHEREAS IN VIEW OF THE LACK OF SIGNIFICANT SALES ON THE GREEK DOMESTIC MARKET , THE NORMAL VALUE WAS ESTABLISHED ON THE BASIS OF THE CONSTRUCTED VALUE ; WHEREAS AN EXAMINATION OF THE FACTS SHOWS THAT THESE GREEK PRODUCERS EXPORT THEIR PRODUCTS AT LESS THAN THEIR PRODUCTION COSTS AND THAT DUMPING TAKES PLACE WITH A MARGIN OF 10 % AND OVER ; WHEREAS WITH REGARD TO THE INJURY CAUSED TO THE PRODUCTION CONCERNED , THE EVIDENCE AVAILABLE TO THE COMMISSION SHOWS THAT IMPORTS INTO THE COMMUNITY OF CANNED PEACHES ORIGINATING IN GREECE ROSE FROM ABOUT 75 000 TONNES IN 1976 TO OVER 83 000 TONNES IN 1978 AND 53 000 TONNES IN THE FIRST NINE MONTHS OF 1979 ; WHEREAS THEY ACHIEVED A MARKET SHARE IN THE COMMUNITY OF OVER 29 % IN 1978 AND OVER 34 % IN 1979 ; WHEREAS THE RESALE PRICES OF CANNED PEACHES ORIGINATING IN GREECE HAVE IN THE PAST DEPRESSED THE PRICES OF COMMUNITY PRODUCERS ; WHEREAS THIS FACTOR CONTRIBUTED TO THE CLOSING DOWN OF A NUMBER OF PRODUCTION ESTABLISHMENTS IN THE COMMUNITY ; WHEREAS , HOWEVER , MOST ITALIAN PRODUCERS HAVE NOT SHOWN ANY INTEREST WHATSOEVER IN THE INVESTIGATION ; WHEREAS THE ONLY REPLY TO THE QUESTIONS ASKED BY THE COMMISSION SHOWS A FAVOURABLE DEVELOPMENT OF ACTIVITY SINCE 1978 ; WHEREAS THE MAIN FRENCH PRODUCERS HAVE REORGANIZED THEIR PRODUCTION AND INFORMED THE COMMISSION INVESTIGATORS THAT THEY NO LONGER FEEL THAT THE IMPORTS FROM GREECE ARE CAUSING THEM INJURY ; WHEREAS IN THESE CIRCUMSTANCES NO PROTECTIVE MEASURE IS NECESSARY ; WHEREAS THE PROCEDURE SHOULD THEREFORE BE TERMINATED , SINCE NO OBJECTION THERETO WAS EXPRESSED WHEN THE COMMITTEE WAS CONSULTED , HAS DECIDED AS FOLLOWS : THE ANTI-DUMPING/ANTI-SUBSIDY PROCEDURE CONCERNING CANNED PEACHES ORIGINATING IN GREECE IS HEREBY TERMINATED . DONE AT BRUSSELS , 24 APRIL 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION